t c memo united_states tax_court narvell darling petitioner v commissioner of internal revenue respondent docket no filed date narvell darling pro_se laurie a nasky for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner is entitled to a casualty_loss deduction of dollar_figure for damage to his personal_property and residence due to a flood findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in chicago illinois on the date the petition was filed in this case during petitioner lived in a three-story townhouse located pincite east 81st street townhouse d chicago illinois on or about date a severe 3-hour thunderstorm dumped up to inches of rain on a 30-mile corridor from lake county south through cook county and on to kankakee according to news articles at its peak the storm dumped billions of gallons of water on the area the flash flooding caused by the thunderstorm damaged thousands of homes governor george ryan declared the area a state disaster_area damage from the torrential rain shut down expressways and chicago transit authority trains the resulting runoff overwhelmed the city’s combined storm and sewer systems causing sewer backup flooding when petitioner returned home from work he discovered that a part of his basement had flooded petitioner estimated that the water in his basement was approximately 3½ to feet deep petitioner had an insurance_policy with state farm mutual insurance co but unfortunately it did not cover flooding so he did not file a claim petitioner had the water pumped out of his basement he then inventoried the damage to his house and his personal_property petitioner timely filed a federal_income_tax return electronically for the taxable_year on his form_1040 u s individual_income_tax_return petitioner claimed a casualty_loss deduction of dollar_figure after application of the dollar_figure limitation pursuant to sec_165 and the percent of adjusted_gross_income limitation pursuant to sec_165 petitioner attached to the form_1040 a schedule a itemized_deductions and a form_4684 casualties and thefts on form_4684 petitioner described the property for which he claimed a casualty_loss as furniture carpeting clothing books artwork electronics tools software computers and appliances the form_4684 reflected in pertinent part as follows section a--personal use property furniture and carpeting property description dollar_figure line a2 cost or other basis of each property line a3 insurance or other reimbursement line a5 fair_market_value before casualty or theft big_number line a6 fair_market_value after casualty or theft line a7 subtract line from line big_number big_number line a8 enter the smaller of line or line line a9 subtract line from line big_number clothing books artwork property description dollar_figure line a2 cost or other basis of each property line a3 insurance or other reimbursement line a5 fair_market_value before casualty or theft big_number line a6 fair_market_value after casualty or theft line a7 subtract line from line line a8 enter the smaller of line or line line a9 subtract line from line big_number big_number big_number property description electronics tools software computer dollar_figure line a2 cost or other basis of each property line a3 insurance or other reimbursement line a5 fair_market_value before casualty or theft big_number line a6 fair_market_value after casualty or theft big_number line a7 subtract line from line line a8 enter the smaller of line or line big_number big_number line a9 subtract line from line appliance property description line a2 cost or other basis of each property dollar_figure line a3 insurance or other reimbursement line a5 fair_market_value before casualty or theft big_number line a6 fair_market_value after casualty or theft big_number line a7 subtract line from line line a8 enter the smaller of line or line big_number big_number line a9 subtract line from line line a10d casualty or theft_loss line a11d the smaller of line or dollar_figure line a12d subtract line from line line a13d add the amounts on line of all line a14d add the amounts on line of all forms forms the difference line a16d if line is less than line enter line a17d enter of your adjusted_gross_income line a18d total personal_property loss amount from form_1040 line dollar_figure big_number big_number big_number big_number dollar_figure on date respondent issued petitioner a notice_of_deficiency for taxable_year in the notice_of_deficiency respondent disallowed petitioner’s claimed casualty_loss deduction and determined petitioner was liable for a tax_deficiency in the amount of dollar_figure opinion as a general_rule the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving the commissioner’s determinations in the notice_of_deficiency to be in error rule a 290_us_111 as one exception to this rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relating to liability for tax if the examination of the taxpayer’s records for the subject year began after date and the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner and introduced during the court_proceeding credible_evidence with respect to the factual issue in the present case the burden does not shift with respect to any factual issue relating to petitioner’s liability for the income_tax deficiency because petitioner neither alleged that sec_7491 was applicable nor established that he complied with the substantiation requirements of sec_7491 as shown below sec_7491 and b deductions are a matter of legislative grace are allowed only as specifically provided by statute and petitioner bears the burden of proving that he is entitled to the claimed deduction 503_us_79 292_us_435 with these well-established propositions in mind we must determine whether petitioner has satisfied his burden of proving that he is entitled to a casualty_loss deduction allegedly incurred during taxable_year respondent argues that petitioner has failed to produce any credible_evidence to substantiate his claimed loss including the occurrence of any casualty or if a casualty occurred the amount deductible sec_165 a allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 limits the allowance of losses in the cases of individuals sec_165 allows as a deduction to an individual certain losses commonly referred to as casualty losses a casualty_loss is allowable to an individual for a loss of property not connected with a trade_or_business or with a transaction entered into for profit if the loss results from sec_165 losses a general_rule --there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise c limitation on losses of individuals --in the case of an individual the deduction under subsection a shall be limited to-- losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and except as provided in subsection h losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft fire storm shipwreck or other_casualty subject_to limitations set forth in sec_165 sec_165 provides that any loss of an individual described in sec_165 is allowed only to the extent that the amount of the loss arising from each casualty exceeds dollar_figure sec_165 provides that if the personal casualty losses for a taxable_year exceed the personal casualty gains for the year the losses are allowable only to the extent of the sum of the personal casualty gains for that taxable_year plus so much of the excess as exceeds percent of adjusted_gross_income for that taxable_year thus where there are no personal casualty gains for a taxable_year personal casualty losses in excess of dollar_figure per casualty are allowable to the extent that they exceed percent of adjusted_gross_income for that taxable_year the method of valuation to be used in determining a casualty_loss is prescribed in sec_1_165-7 income_tax regs which provides as follows i in determining the amount of loss deductible under sec_165 the fair_market_value of the property immediately before and immediately after the casualty shall generally be ascertained by competent appraisal this appraisal must recognize the effects of any general market decline affecting undamaged as well as damaged property which may occur simultaneously with the casualty in order that any deduction under sec_165 shall be limited to the actual loss resulting from damage to the property ii the cost of repairs to the property damaged is acceptable as evidence of the loss of value if the taxpayer shows that a the repairs are necessary to restore the property to its condition immediately before the casualty b the amount spent for such repairs is not excessive c the repairs do not care for more than the damage suffered and d the value of the property after the repairs does not as a result of the repairs exceed the value of the property immediately before the casualty in the case of an item held for personal_use the amount deductible is governed by sec_1_165-7 income_tax regs which provides that the amount of the loss to be taken into account for purposes of sec_165 shall be the lesser_of the amount which is equal to the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or the amount of the adjusted_basis for determining the loss from the sale_or_other_disposition of the property involved sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he is otherwise entitled the court may estimate the amount for the deductible expense and allow the deduction to that extent bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such basis any allowance would amount to unguided largesse 245_f2d_559 5th cir although we believe that petitioner sustained a casualty_loss from flooding he still has to substantiate the amount of the losses due to the casualty at trial petitioner testified the flood which occurred in the chicago area in august of resulted in his townhouse basement taking on four and a half feet of water he had the water pumped out of his basement and that the carpeting walls and several personal_property items which were kept in the basement were damaged or destroyed petitioner testified that he made a list of these items and then documented such damages with repair receipts however the list and documents were destroyed by a fire at his business office at trial we received into evidence pictures and police reports which petitioner claims substantiates the fire that destroyed the documentary_evidence of his casualty_loss petitioner had insurance through state farm mutual_insurance_company he contends that he tried to file a claim with his insurance_company however when he called state farm mutual_insurance_company he was notified that his policy did not cover flood damage petitioner has no evidence except his testimony to support his contention that he attempted to file an insurance claim as a result of the flood petitioner also testified as to his calculation of his claimed casualty_loss deduction petitioner calculated such casualty_loss deduction by inventorying the damaged and destroyed carpeting and personal_property items as they were hauled away he then found purchase receipts for these items petitioner depreciated all items by percent of their purchase_price no matter how long he had owned the item petitioner then calculated his casualty_loss by using the sum of all the depreciated values and applying the limitations of sec_165 petitioner did not attempt to recreate the above-described inventory list of items that were damaged or destroyed petitioner did not attempt to obtain receipts for repairs to the premises petitioner did not call as witnesses to substantiate the casualty_loss any of the individuals who allegedly helped him pump the water out of his basement or helped him dispose_of the damaged or destroyed items of personal_property petitioner has presented no reliable evidence of any repairs made to his townhouse or to the personal_property items that were damaged or destroyed as a result of the flood the only evidence presented by petitioner to support his claimed losses is his own self-serving testimony this court is not bound to accept a taxpayer’s unverified and self-serving testimony 394_f3d_1030 8th cir affg tcmemo_2003_212 112_tc_183 because petitioner has failed to corroborate his testimony or provide any substantiation to support his claimed amount of casualty_loss we find we cannot estimate any amounts of petitioner’s deductions under the cohan_rule and we sustain respondent’s disallowance of petitioner’s claimed casualty_loss deduction in the amount of dollar_figure we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude they are without merit to reflect the foregoing decision will be entered for respondent
